UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4594


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSEPH MICHAEL FORT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:07-cr-00593-MJP-1)


Submitted:    January 29, 2009              Decided:   February 27, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Jimmie Ewing, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Michael Fort appeals from his conviction and

eight-month sentence after pleading guilty to possession of a

Remington 12-gauge shotgun with a barrel length of less than 18

inches,    and    a    Colt,    model     AR-15,     .223     caliber     machine       gun,

neither of which were properly registered, in violation of 26

U.S.C. §§ 5841, 5861(d), and 5871 (2006).                       Fort contends that

police    violated       his    Fourth     Amendment         rights      by   improperly

seizing the firearms during a search of his vehicle, as there

was no justification for carrying out an inventory search after

police discovered him in medical distress behind the wheel of

his parked car.          Fort further asserts that the seizure of the

weapons cannot be justified based on the fact that they were in

plain view, as the incriminating nature of the firearms was not

immediately      apparent       and    could    only    be    determined        after    the

officers handled them.                After thoroughly reviewing the record,

we    conclude    that    the    district       court   did    not     err    in   denying

Fort’s motion to suppress.

            This       court     reviews       the     district        court’s     factual

findings underlying a motion to suppress for clear error, and

the    district       court’s    legal    determinations          de    novo.      United

States v. Wilson, 484 F.3d 267, 280 (4th Cir. 2007) (citing

Ornelas v. United States, 517 U.S. 690, 699 (1996)).                               When a

suppression motion has been denied, the evidence is reviewed in

                                            2
the light most favorable to the government.                          United States v.

Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

            A warrantless search or seizure is prohibited by the

Fourth   Amendment      unless     it    falls      within     an    exception        to     the

warrant requirement.           See Horton v. California, 496 U.S. 128,

134 n.4 (1990).         An inventory search qualifies as a well-defined

exception to the warrant requirement of the Fourth Amendment, as

the   exception     serves        to    “guard       against        claims       of    theft,

vandalism, or negligence” by police, as well as to “avert any

danger to police or others that may have been posed by the

property.”       See Colorado v. Bertine, 479 U.S. 367, 373 (1987).

The Fourth Amendment requirements are violated when, considering

the   totality     of    the   circumstances,            an    inventory         search       is

unreasonable.       See    South        Dakota      v.   Opperman,        428    U.S.       364,

373-75 (1976).      If an inventory search is conducted according to

standard     departmental      policies           and    not   as     a    ruse       for     an

impermissible search, the search does not violate the Fourth

Amendment, and evidence seized during the search is admissible

at trial.       See Florida v. Wells, 495 U.S. 1, 3-5 (1990); United

States     v.    Brown,     787        F.2d       929,   932    (4th        Cir.       1986).

“[R]easonable       police        regulations            relating         to      inventory

procedures      administered       in     good       faith     satisfy          the    Fourth

Amendment, even though courts might as a matter of hindsight be



                                              3
able to devise equally reasonable rules requiring a different

procedure.”        Bertine, 479 U.S. at 369-70 & 374.

                Fort     contends       there       was    no     justification            for

performing an inventory search because there was no need to tow

or impound the vehicle, as Fort’s wife was given custody of the

vehicle and permitted to drive it home.                         However, the decision

to   have    the       vehicle    towed,      and   therefore      subject      it    to    an

inventory search, was made before Fort’s wife arrived and spoke

to the officers.             The lead officer testified that a tow truck

was called and en route before Fort’s wife arrived at the scene

“about halfway through the inventory.”                     The officer stated that

he decided to have the vehicle towed and to take inventory of

the items inside based on the fact that Fort was unable to give

consent for someone to take custody of the vehicle, and the

actual owner of the car was also unavailable.

                Fort also asserts that the police policy manual did

not permit his vehicle to be towed under these circumstances;

however, the manual’s “Property Control Safeguards” state that

“[w]hen     an    injured     driver     is    removed     from    an   accident      scene

and/or it is necessary to tow the vehicle,” a tow truck request

should     be    put    in   to   the   dispatcher        and    “[t]he   officer      will

conduct an inventory [] of the contents of the vehicle.”                              Based

on   the    information       available        to   him   at     the    time,   the    lead

officer acted well within his discretion in determining that it

                                               4
was necessary to have the car towed.                         As the Supreme Court has

noted, there is no prohibition on the discretion of a police

officer    to      determine       how    to    store       and     secure        an    unattended

vehicle “so long as that discretion is exercised according to

standard      criteria       and    on    the    basis       of     something          other    than

suspicion of evidence of criminal activity.”                                Bertine, 479 U.S.

at 375; see also United States v. Rodriguez-Morales, 929 F.2d

780,    787     (1st        Cir.    1991)       (when       the        police     have     “solid,

noninvestigatory reasons for impounding a car, there is no need

for    them     to    show     that      they    followed          explicit         criteria      in

deciding to impound, as long as the decision was reasonable”).

              Furthermore,          the     police      inventory            policy       did    not

specifically         address       the    procedures         to        be   followed       in    the

particular         circumstances          present       in        this      case,       especially

considering the dangerous nature of the items that were visible

inside of the vehicle.                   See United States v. Banks, 482 F.3d

733, 740 (4th Cir. 2007).                  In such a situation, the police are

not    required        to     comply      with       “all        the     written        directives

governing       one       particular        application            of       the     standardized

procedures         for      inventory       searches”;            rather,         the     relevant

question      is     whether       the    officers,         in     light     of     the    unusual

circumstances,           “acted     in    accordance         with       standard        procedures

more generally.”            Id.     In this case, the police properly abided

by the “Property Control Safeguards” that are generally employed

                                                 5
for traffic accidents in which a driver is removed from the

scene.        Accordingly,      because       the   police     did   not    violate       any

clear directives under their towing and inventory policy and

there    is    no    evidence    that     the       search    was    initiated      by     an

investigatory motive, we find that the officers did not abuse

their discretion and that the decision to have Fort’s vehicle

towed and inventoried was reasonable.

              As for the manner in which the officers carried out

the     inventory     search     of     the       vehicle,    Fort    has       failed     to

demonstrate that the seizure of the firearms was in any way

unreasonable.        Looking into the vehicle, officers could see, in

plain view, that Ford was in possession of an assault rifle with

a grenade launcher attachment, loaded magazines, multiple boxes

of     ammunition,     and     police     tactical        gear.       In    all,     seven

different firearms, many of which were loaded, were taken out of

the vehicle and placed into police custody for safekeeping.                              One

of the key purposes served by an inventory search is to provide

officers      with   precise     knowledge         of   the   property     in    order    to

“avert any danger to police or others that may have been posed

by the property.”            Bertine, 479 U.S. at 373; see also United

States v. Ford, 986 F.2d 57, 60 (4th Cir. 1993).                            In light of

the inherently hazardous nature of the items found in Fort’s

car,    the    officers      were     fully       justified    in    carrying       out    a

complete search of the vehicle to ensure that no dangerous or

                                              6
illegal   items   remained    inside.      See   Wells,     495   U.S.    at   4.

Therefore,    considering     the   totality   of   the    circumstances,      we

find the inventory search was reasonable and not in violation of

Fort’s Fourth Amendment rights. *

             Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument    because    the    facts   and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




      *
       Because the officers’ actions were undertaken as part of a
valid inventory search, it is unnecessary to determine whether
the officers were alternatively justified in seizing the weapons
because they were in plain view.



                                      7